Per Curiam.
— It is said by Lord Coke, in his annotations on the British statute, that a term for years has been extended by force of the words medictatem terras suae; but he has not said that such was the practice in his day, and indeed it would have been strange had a term been treated as land for the purposes of an elegit, and as a chattel for the purposes of a common law extent, or of a fieri facias. A lessee for years is not seised, nor is he a terre-tenant; and the land of which he is barely possessed, cannot be called his in the technical, more than it can in the popular sense. But whatever may have been the practice under the British statute, it is certain, that none such as that supposed to have been intimated by Lord Coke, has prevailed under our own; and a practical interpretation for more than a century would alone be decisive of the question. But it is evident that any other than the one we have adopted, would have been inconsistent with the design of the legislature. A term for years is a chattel which might always be sold on a common law execution; and our statute, which is an enabling and not a disabling one, was intended to subject land to sale for payment of debts in the aspect in which it had before been exempted. It left the writ oí fieri facias, as to chattels, exactly where it found it.' There was no motive to bur-then a leasehold interest, which is usually of little value beyond the rent reserved, with the costs of an inquisition; and that estates of freehold were subjected to execution only sub modo, arose from a lingering regard for feudal prejudices. There is reason' to think that the penmen of our early statutes, who seem to have been bred to the law and more familiar with black-letter than the lawyers of our day, were peculiarly heedful of accuracy in the use of technical words; and it is said in the Touchstone (page 92), on the authority of Brooke (Done 41), that leases for years do not pass by a general grant of lands, though it seems they may be comprehended with the assistance of special description, or by force of the context. There is no reason to think the legislature meant to give that word a more extended meaning; and the admission of the sheriff’s deed, as well as the direction consequent on it, was entirely proper.
Judgment affirmed.